Exhibit 10.15

 

Vital Images, Inc.

5850 Opus Parkway, Suite 300

Minnetonka, MN 55343-4414

 

Subject: Retention Bonus Offer

 

DATE:  April 27, 2011

 

Peter J. Goepfrich

4809 School  Road

Edina, MN 55424

 

Dear Peter,

 

As you know, Vital Images Inc. (the “Company”) is entering into an agreement by
and among Toshiba Medical Systems Corporation., a company formed under the laws
of Japan (“Toshiba”), Magenta Corporation, a Minnesota corporation and a
wholly-owned, direct subsidiary of Toshiba (“Merger Sub”), and the Company
pursuant to which the Company will merge with and into Merger Sub, with the
Company surviving as a wholly-owned subsidiary of Toshiba (the “Merger”).  While
transitions can be challenging, your skills and ongoing contributions to the
Company are of great importance to both the Company and Toshiba. We expect that
you will play a critical role in helping us consummate the Merger and in the
ongoing success of the business following the Merger, and for this reason, we
are taking some steps that we hope make very clear the value of staying with the
Company at least through the transition period following the Merger covered by
the special retention bonus described below (the “retention period”). These
steps include a guaranteed minimum level of annual bonus payment for 2011, along
with the special retention bonus.

 

Minimum Guaranteed Bonus for 2011

We know that the changes created by a transaction can be many and that critical
tasks you will have to undertake may not have even been contemplated when the
annual goals for your 2011 Company bonus were set. For this reason, the Company
will guarantee a minimum payment of 100% of your ‘at target’ levels for your
2011 annual bonus (the “2011 Bonus”). This way you have every incentive to do
what’s right for the business now, without being hindered by goals that may have
been set without today’s challenges in mind.

 

To receive your guaranteed 2011 Bonus, you must (i) sign this agreement to
accept this offer, (ii) sign the amendment to your employment agreement and/or
change in control agreement, if applicable, which have been provided to you
under separate cover, and (iii) remain employed with Toshiba or the Company your
“Termination Date,” set forth below.  The bonus will be paid on March 31, 2012. 
Notwithstanding the immediately preceding sentence, if your employment is
terminated due to your death, by the Company other than for “Cause” (as defined
in your change in control agreement) or due to your permanent disability, or you
resign from employment for Good Reason (as defined in your change in control
agreement) prior to your Termination Date, you will remain entitled to receive
your guaranteed 2011 Bonus on March 31, 2012.   If you are involuntarily
terminated for “Cause,” or you resign without Good Reason prior to your
Termination Date, your guaranteed 2011 Bonus will be automatically forfeited.
Your “Termination Date” shall occur on the date that is the six (6) month
anniversary of the closing

 

--------------------------------------------------------------------------------


 

date of the Merger.  This bonus payment guarantee will be invalidated if the
Merger does not close.

 

The Special Retention Bonus Plan (“Retention Bonus”)

If you meet the criteria set forth below in the section entitled, “Conditions
for Payment of Retention Bonus,” you will be entitled to receive Retention Bonus
payments, payable on reaching each successive Executive Payment Trigger Date set
forth in the chart below and totaling up to $112,500 provided that each payment
will be made only if you are employed with the Company on the applicable
Executive Payment Trigger Date for the applicable payment. The aggregate
Retention Bonus is in addition to your guaranteed 2011 Bonus and any other
amounts that may be due to you under other agreements.

 

Conditions for Payment of Retention Bonus

To receive your Retention Bonus payments you must:

·      Sign this agreement to indicate your desire to accept this offer to
participate in the program and to receive the Retention Bonus,

·      Sign the amendment to your employment agreement and/or change in control
agreement, if applicable, which have been provided to you under separate cover,

·      Subject to the exceptions in the attached Frequently Asked Questions,
serve through the Executive Payment Trigger Date, and

·      Be actively employed with the Company or Toshiba at the time of the
applicable Executive Trigger Date (or be on an approved leave of absence).

 

No payments will be made if the Merger does not close.

 

How Retention Bonus Payments Will Work

If you meet all of the conditions of the Retention Bonus, you will receive the
amount specified in this letter in one payment as follows:

 

 

 

Executive Payment Trigger Dates

 

Payable Portion of Full Retention
Bonus for Executive

1st Payout

 

Close of the transaction

 

1/6

2nd Payout

 

Completion of 6 months of service following close of the transaction

 

5/6

 

Additional Terms of Retention Bonus

Additional terms of the Retention Bonus are set forth in the attached Frequently
Asked Questions, which are incorporated hereby into this letter agreement.

 

Other Compensation Matters

Your base salary as of the effective date of the Merger shall be your minimum
base salary throughout the retention period.  You shall be eligible for
increases in base salary and bonus opportunity percentage on the same basis as
the other similarly situated employees of Toshiba.

 

Terms of Employment

If you are an employee with an employment and/or severance agreement, the
Retention Bonus will operate independently of such agreement(s). It is not
intended to alter or in any way affect the terms of such agreements(s), nor will
it provide a guarantee of employment for specific periods of time.

 

--------------------------------------------------------------------------------


 

This letter agreement is governed by New York law and may only be amended in
writing by execution of (i) the parties hereto and (ii) Toshiba or the Merger
Sub.  In the event the Merger does not close, this letter agreement will be null
and void.

 

In Closing

This offer reflects the high value the Company and Toshiba place on your hard
work and your personal effort. We trust that this offer is an effective way to
recognize you, retain your services and support you throughout this critical
time.

 

Yours sincerely,

 

VITAL IMAGES, INC.

 

 

By:

/s/Michael H. Carrel

 

Michael H. Carrel

 

President and Chief Executive Officer

 

 

Acknowledgement and consent

I have read and understand these terms and conditions to receive Retention Bonus
payments and I agree to participate according to those terms and conditions.  I
understand that receiving Retention Bonus payments does not affect and modify
the nature of my employment relationship with the Company.

 

 

Signed:

/s/Peter J. Goepfrich

 

 

 

 

Print name:

Peter J. Goepfrich

 

 

 

 

Date:

April 27, 2011

 

 

--------------------------------------------------------------------------------


 

Frequently Asked Questions

Regarding the Retention Bonus Payments

 

When is the retention bonus payment to be made?

Payments will be made in the first payroll cycle following the Executive Payment
Trigger Date as listed in your retention bonus offer letter.

 

How is the retention bonus paid?

The retention bonus payment will be paid through the regular payroll process.

 

Is the bonus taxable?

Yes, the bonus is subject to taxation and will be paid net of all applicable tax
withholdings.

 

What if my employment ends prior to the end of the retention period?

If you are involuntarily terminated other than for “Cause” (as defined in your
change in control agreement), or you resign from employment for Good Reason (as
defined in your change in control agreement) prior to your Termination Date, you
will be entitled to receive any unpaid retention bonus payment.   Payment will
be made on the first payroll period following the termination of your
employment.   If you are involuntarily terminated for “Cause,” or you resign
without Good Reason, you will not be eligible for any remaining Retention Bonus
payments.

 

What if my employment ends during the retention period because I am terminated
by the Company due to permanent disability?

The full retention bonus you would have received had you stayed for the entire
retention period, offset by any amounts already paid, will be paid to you on the
first payroll period following the termination of your employment.

 

What if I die during the retention period?

The full retention bonus you would have received had you stayed the entire 6
months, offset by any amounts already paid, will be paid to your estate on the
first payroll period following the termination of your employment.

 

Who else received a retention bonus? Is everyone receiving a bonus?

Only select individuals that are critical for the business are part of the
retention bonus program.  As a result, the retention program will not be
discussed with the entire employee group, and you are required to respect the
confidential nature of this bonus by not discussing it with anyone other than
your tax advisor, attorney and/or members of your immediate family.

 

--------------------------------------------------------------------------------